DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 9-20 are withdrawn from consideration. Claims 7-8 have been canceled. Claims 1-6 and 9-21 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schlumbohm (3,066,498) in view of Zhou et al. (US 2012/0077015 A1), hereafter referred to as “Zhou.” 
Regarding Claim 1: Schlumbohm teaches a system (see Figure 1) for passively cooling an interior area (see title) within a building structure (Column 1, lines 15-22) comprising:
a membrane assembly (10) configured to be mounted to at least one of a wall (exterior wall 7 in casing 1) or roof of a building structure (wall 7), wherein the membrane assembly (10) comprises:
an architectural membrane (outer perimeter of 10) having an interior side facing an interior area of the building structure (side of 10 mounted onto 8) and an exterior side (side of 10 facing 7) facing an exterior of the building structure (wall 7); 
a plurality of pores (10 is a porous plate); and a fan (18) configured to drive a flow of air along a surface of the membrane assembly (10); wherein the membrane assembly (10) is configured to receive a supply of fluid (via pump 11), and redistribute the received fluid by capillary action of the pores to create evaporation (Column 1, lines 43-47) and, in turn, heat flow out of the interior area (in room which casing 1 is in) through the membrane assembly (10) to the exterior side (Column 2, lines 1-4).
Schlumbohm fails to teach a nanoporous matrix coating that coats the architectural membrane and defines a plurality of pores.
Zhou teaches a nanoporous matrix coating (polymer blend, paragraph [0021], lines 1-11 and paragraph [0022]) that coats an architectural membrane (Figure 7, 100 and 200) and defines a plurality of pores to form pores (paragraph [0023], lines 1-8 and paragraph [0024], lines 1-11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided a nanoporous matrix coating that coats the architectural membrane and defines a plurality of pores to the structure of  Schlumbohm as taught by Zhou to provide the benefit of increased efficiency of heat transfer in the cooling system (see paragraph [0003], lines 1-6 of Zhou). 
Regarding Claim 2: Schlumbohm further teaches further comprising a pump (11) for providing the fluid to the interior side (casing 1 is inside a room, Column 1, lines 30-33) of the membrane assembly (10).
Regarding Claim 4: Schlumbohm in view of Zhou further teaches wherein the nanoporous matrix coating (100 of Zhou, Figure 7 of Zhou) is comprised of several layers (paragraph [0053], lines 1-12 of Zhou), said layers having pores with decreasing radii extending to the exterior side of the membrane assembly (200 larger and 100, paragraph [0045], lines 5-7, 200 having micron sized fibers of Zhou).
Regarding Claim 21: Schlumbohm further teaches wherein the supply of fluid is received from the water content (from sump 16) of the airflow along the membrane assembly (10, via pipe 17 to pump 11 and pipe 12, see Figure 1, Column 1, lines 38-43).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over  Schlumbohm (3,066,498) in view of Zhou et al. (US 2012/0077015 A1), hereafter referred to as “Zhou,” as applied to claims 1-2, 4, and 21 above, and further in view of Liang (3,893,506), Tchernev (4,556,049), and Goledzinowski et al. (US 6,627,444 B1), hereafter referred to as “Goledzinowski.”
Regarding Claim 3: Schlumbohm modified supra fails to teach wherein the architectural membrane is woven PTFE-coated fiberglass and the nanoporous matrix coating is titanium dioxide and zeolites.
Goledzinowski teaches a woven PTFE-coated fiberglass porous material (Column 5, lines 10-15). 
Laing teaches a porous matrix coating is titanium dioxide (Column 4, lines 39-45).
Tchernev teaches a porous matrix coating is zeolites (Column 4, lines 7-10).
Schlumbohm modified supra discloses the claimed invention except for the particular materials of the architectural membrane material. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the change in the particular materials of the architectural membrane since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, see Goledzinowski (see Column 5, lines 10-18); Laing (see Column 4, 35-45) and Tchernev (see Column 4, lines 7-16). In re Leshin, 125 USPQ 416. See MPEP 2144.06 I., II. and 2144.07. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over applied  Schlumbohm (3,066,498) in view of Zhou et al. (US 2012/0077015 A1), hereafter referred to as “Zhou,” as applied to claims 1-2, 4, and 21 above, and further in view of Huizing et al. (US 2014/0319706 A1), hereafter referred to as “Huizing.”
Regarding Claim 5: Schlumbohm modified supra further teaches wherein the plurality of pores (pores 101, 103, of Figure 7 of Zhou) have radii ranging from 10 nanometers to 100 microns (paragraph [0024], lines 1-6 of Zhou). 
Schlumbohm modified supra fails to teach wherein the plurality of pores have a length of 80 microns.
Huizing teaches wherein a nanoporous membrane (paragraph [0052], lines 1-3) has a plurality of pores (paragraph [0055], lines 1-11) that have radii having a size ranging from about 10 nanometers to 100 microns (paragraph [0055], lines 3-6) and a length of less than 100 microns (length/height of the pores paragraph [0056], lines 15-18). 
Regarding the above claims, Schlumbohm modified supra modified supra fails to explicitly disclose the above ranges in radii and liquid content by mass. Schlumbohm modified supra does, however, disclose that apparatus has a plurality of pores and a nanoporous matrix coating. Therefore, the ranges are recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that range and change in relative radii, length, size, and liquid content by mass are results in more effective passive cooling. Therefore, since the general conditions of the claim, i.e. structures were disclosed in the prior art by Schlumbohm modified supra, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide structure disclosed by Schlumbohm modified supra modified supra having varying ranges. Furthermore, the range of ranges are recognized by the Examiner to be a very broad range, and a range that an ordinarily skilled artisan would have found obvious at the time of the invention. See MPEP, 2144.04. IV, V, and VI.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schlumbohm (3,066,498) in view of Zhou et al. (US 2012/0077015 A1), hereafter referred to as “Zhou,” as applied to claims 1-2, 4, and 21 above, and further in view of Tchernev (4,556,049).
Regarding Claim 6: Schlumbohm modified supra fails to teach wherein when saturated with liquid, a liquid content by mass of the nanoporous matrix coating is in a range of 10-50%.
Tchernev teaches wherein when saturated with liquid, a liquid content by mass of a porous matrix is in a range of 10-50% (Column 7, lines 13-18).
Regarding the above claims, Schlumbohm modified supra fails to explicitly disclose the above ranges in liquid content by mass. Schlumbohm modified supra does, however, disclose that apparatus has a plurality of pores and a nanoporous matrix coating. Therefore, the ranges are recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that range and change in relative liquid content by mass are results in more effective passive cooling.
Therefore, since the general conditions of the claim, i.e. structures were disclosed in the prior art by Schlumbohm modified supra, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to provide structure disclosed by Schlumbohm modified supra having varying ranges. Furthermore, the range of ranges are recognized by the Examiner to be a very broad range, and a range that an ordinarily skilled artisan would have found obvious at the time of the invention. See MPEP, 2144.04. IV, V, and VI.

Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Schlumbohm in view of Zhou is not combinable, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, applicant make statements alleging that the combination would not work without proffering any evidence to support the theory. Applicant is assuming dimensions of the structure of Schlumbohm. There are no specific specifications disclosed in Schlumbohm to provide support that a modification of the porous member (10) by the nanoporous teachings of Zhou would not work. There is no evidence of any flow rate or heat transfer rate of the invention of Schlumbohm. 
Zhou explicitly teaches that the nanoporous properties can be applied to absorbable pads to increase performance (see Zhou, paragraph [0003]). Further, the claim limitation of claim 1 only requires that a matrix coating be applied. Claim 1 does not require that the coating is applied to the entirety of the architectural membrane. Zhou discloses that the nanofiber media can be applied in gradient fiber distributions to prevent compromising flow rate (see Zhou, paragraph [0023]). 
Pursuant to MPEP § 2145 I., applicant is required provide evidence in order to support the arguments made. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anderegg (2,478,617). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                       
/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        

                                                                                                                                                                                                
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763